DETAILED ACTION
Drawings
Figure 10 and 11 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Moille, US 9635911 B2 in view of Kopp, US 4113298.  Moille discloses the idenitically claimed wrist watch and band except for the multipart spring.  The formation of a spring from multiple spring elements is old and well known to a person of ordinary skill in the art.  Kopp discloses a multipart spring (figure 4) with ends (68, 78) mechanically fixed to one another and about a pin (56) in the hinge.  The two spring parts are nested between the fixed ends, which allows movement between the springs as it operates.  The use of two springs has a few benefits over the use of a single thicker spring of the same spring constant.  Having two springs improves the reliability by reducing complete failure of the spring, i.e., in the multipart spring, one spring could fails and the other still over some functionality to the device.  Having two springs improves the ease of manufacture and reduces the cost of manufacture.  It requires much less force to produce a thinner spring as compared to a thicker spring, i.e., machines for the bending of the spring would have lower force requirements and thus lower costs for those machines.  The speed of bending the thinner metal increases over the speed of bending a thicker metal to produce the same spring constant as a multispring element spring.  The use of multiple spring elements also allows the designer to tune the spring constant by varying the thickness of one spring element relative to the other spring element. Thus, a more precise spring constant can be produced.  Therefore, it would have been obvious to a person having ordinary skill in the art to make Moille’s single spring element spring from multiple spring elements.

    PNG
    media_image1.png
    1149
    503
    media_image1.png
    Greyscale

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK W LAVINDER whose telephone number is (571)272-7119.  The examiner can normally be reached on Mon-Friday 9-4pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JACK W. LAVINDER
Primary Patent Examiner
Art Unit 3677

/JACK W LAVINDER/Primary Examiner, Art Unit 3677